Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 1 of 31 PageID #: 1634




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
  SAMSUNG ELECTRONICS CO., LTD., )
                                 )
           Plaintiff,            )
                                 )
        v.                       ) C.A. No. 15-1059-CFC-CJB
                                 )
  IMPERIUM IP HOLDINGS (CAYMAN), ) PUBLIC VERSION
  LTD.,                          )
                                 )
           Defendant.            )
             PLAINTIFF SAMSUNG ELECTRONICS CO., LTD.’S
                    OPENING BRIEF IN SUPPORT OF
               MOTION FOR PRELIMINARY INJUNCTION
  OF COUNSEL:                           John W. Shaw (No. 3362)
  Jesse J. Jenner                       Andrew E. Russell (No. 5382)
  Steven Pepe                           SHAW KELLER LLP
  Kevin J. Post                         I.M. Pei Building
  Alexander E. Middleton                1105 North Market Street, 12th Floor
  ROPES & GRAY LLP                      Wilmington, DE 19801
  1211 Avenue of the Americas           (302) 298-0700
  New York, NY 10036                    jshaw@shawkeller.com
  (212) 596-9000                        arussell@shawkeller.com
                                        Attorneys for Plaintiff Samsung
  Samuel L. Brenner                     Electronics Co., Ltd.
  ROPES & GRAY LLP
  Prudential Tower
  800 Boylston Street
  Boston, MA 02199
  (617) 951-7000
  Jonathan R. Ference-Burke
  Kathryn C. Thornton
  ROPES & GRAY LLP
  2099 Pennsylvania Ave., NW
  Washington, DC 2006-6807

  Dated: December 22, 2020
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 2 of 31 PageID #: 1635




                                          TABLE OF CONTENTS

  TABLE OF AUTHORITIES ................................................................................... iii
  INDEX TO APPENDIX OF EXHIBITS...................................................................v
  I.       NATURE AND STAGE OF PROCEEDINGS...............................................3
  II.      SUMMARY OF ARGUMENT .......................................................................4
  III.     STATEMENT OF FACTS ..............................................................................5
          A.       The Sony License Agreement ...............................................................5
                   1.       Sony Pays Imperium for a Broad License to Protect Its
                            Customers, Including Samsung ..................................................5
                   2.       The SLA                                                to Protect Licensee
                            Third Parties ................................................................................8
                   3.       The SLA Mandates Delaware as the Exclusive Forum ..............9
          B.       Imperium Breaches the SLA Again by Accusing Licensed Products of
                   Infringement in the ITC.......................................................................10
  IV.      ARGUMENT.................................................................................................11
          A.       Governing Law and Legal Standard ...................................................11
          B.       Samsung Is Likely To Succeed on the Merits .....................................12
                   1.       The SLA Is a                                        to Imperium’s ITC
                            Infringement Allegations Against Samsung Products That
                            Include Sony Image Sensors .....................................................12
                   2.       Samsung Is Likely to Prevail on a Claim for Breach of Contract
                            Against Imperium for Again Violating the SLA ......................15
                   3.       This Court Is the Exclusive Forum for All Disputes Concerning
                            the SLA, Including Imperium’s ITC Infringement Claims ......16
          C.       Absent a Preliminary Injunction, Samsung Will Suffer Irreparable
                   Harm ....................................................................................................18
          D.       The Balance of Hardships Favors Samsung........................................20
          E.       The Public Interest Favors an Injunction ............................................21
  CONCLUSION ........................................................................................................22




                                                             ii
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 3 of 31 PageID #: 1636




                                       TABLE OF AUTHORITIES

                                                                                                             Page(s)

  Cases
  Atlantic Marine Constr. Co. v. U.S. Dist. Ct. of the W. Dist. of Tex.,
     571 U.S. 49 (2013) ..............................................................................................21
  Celsis In Vitro, Inc. v. CellzDirect, Inc.,
     664 F.3d 922 (Fed. Cir. 2012) ......................................................................19, 20
  Ciena Corp v. Nortel Networks Inc.,
     No 2:05-CV-14, 2005 WL 1189881 (E.D. Tex. May 19, 2005) ........................17
  General Protecht Grp., Inc. v. Leviton Mfg. Co.,
    651 F.3d 1355 (Fed. Cir. 2011) ...................................................................passim
  Hanna v. Plumer,
    380 U.S. 460 (1965) ............................................................................................22
  Insituform of N. Am. v. Chandler,
     534 A.2d 257 (Del. Ch. 1987) ............................................................................12

  Jacobs v. Nintendo of Am., Inc.,
     370 F.3d 1097 (Fed. Cir. 2004) ..........................................................................13

  Kos Pharm., Inc. v. Andrx Corp.,
    369 F.3d 700 (3d Cir. 2004) .........................................................................12, 20

  Qualcomm Inc. v. Broadcom Corp.,
    No. 05CV1662-B, 2006 WL 8455598 (S.D. Cal. Feb. 13, 2006) ......................17

  Sprint Commc’ns Co. L.P. v. CAT Commc’ns Int’l, Inc.,
     335 F.3d 235 (3d Cir. 2003) ...............................................................................22

  Tessera, Inc. v. Advanced Micro Devices, Inc.,
     No. C-05-4063-CW, 2007 WL 3232441 (N.D. Cal. Nov. 1, 2007) .......17, 19, 20

  Texas Instruments Inc. v. Tessera, Inc.,
     231 F.3d 1325 (Fed. Cir. 2000) ...................................................................passim




                                                           iii
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 4 of 31 PageID #: 1637




  Triple C Railcar Serv., Inc. v. City of Wilmington,
     630 A.2d 629 (Del. 1993) ...................................................................................12

  VLIW Tech., LLC v. Hewlett-Packard Co.,
    840 A.2d 606 (Del. 2003) ...................................................................................16

  Statutes
  19 U.S.C. § 1337(d)-(e) ...........................................................................................19

  Other Authorities
  85 Fed. Reg. 77,238-39 (Dec. 1, 2020)....................................................................10

  Fed. R. Civ. P. 30(b)(6)..............................................................................................7

  Fed. R. Civ. P. 65(c).................................................................................................22


  All emphases in text are added unless otherwise noted.




                                                            iv
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 5 of 31 PageID #: 1638




                     INDEX TO APPENDIX OF EXHIBITS

                        DESCRIPTION                          APPENDIX
                                                              RANGE
       2020-12-22 - Declaration of Jonathan Ference-Burke      A001
       and List of Samsung Products with Sony Sensors
       Accused of Infringement in ITC-1231 First
       Amended Complaint
       2013-05-00 - Imperium/Sony Settlement and               A003
       License Agreement
       2014-09-21 - Why Is Sony’s Mobile Business in the       A024
       Red
       2014-09-14 - Is Sony’s Mobile Business Really           A033
       Struggling
       2015-12-14 - Sony Consolidates Its Leading Position     A039
       in Global CMOS Image Sensor Market
       2020-02-17 - Research Firm Claims Sony Had              A042
       Nearly Half of the Image Sensor Market Share in
       2019
       2013-02-26 - Email                                      A049
       (PICTOS_DE_000089)
       2013-02-27 -        Email t                             A053
                  (PICTOS_DE_000099)
       2013-04-08 -          Email                             A054

       (PICTOS_DE_000394)
       2020-12-07 - Selected Pages from the Transcript of      A095
       the Deposition of Vincent Capone
       2020-09-25 - ITC-1231 Complaint (PUBLIC)                A103
       2020-10-26 - ITC-1231 First Amended Complaint           A149
       (PUBLIC) and Ex. 38
       2020-10-23 - Pepe Letter to Ewing Regarding Sony        A205
       (SAM-1059_000053409)
       2020-10-29 - Ewing Letter to Pepe Regarding Sony        A207
       (SAM-1059_000005212)
       2020-11-06 - Pepe Letter to Ewing Regarding Sony        A209
       (SAM-1059_000005214)
       2020-12-01 - Federal Register Notice Regarding          A212
       ITC-1231 Institution (SAM-1059_000006529)


                                         v
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 6 of 31 PageID #: 1639




                        DESCRIPTION                         APPENDIX
                                                             RANGE
       2020-12-18 - Declaration of Kenneth Parulski and       A214
       Selected Pages from his Expert Report Regarding
       Sony Image Sensors in Samsung Products
       2020 - Statista Smartphone Sales 2016-2020              A243
       2020-01-09 - Smartphone Brand Loyalty Is Rare           A244
       Beyond Apple and Samsung, Says IHS Markit




                                         vi
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 7 of 31 PageID #: 1640




        Samsung asks this Court to enjoin Imperium IP Holdings (Cayman), Ltd.,

  now known as Pictos Technology, Inc. (“Imperium”), from pursuing patent

  infringement claims against certain Samsung products in the International Trade

  Commission (“ITC”) because Imperium’s ITC action clearly violates a license

  agreement (the “Sony License Agreement” or “SLA”) between Imperium and

  Sony Ericsson Mobile Communications (USA) Inc. (“Sony Mobile”) and Sony

  Corporation (together, “Sony”).    Samsung’s products are licensed under the

  agreement, which specifies that any related disputes—including patent

  infringement actions—must be brought in this Court.

        Sony entered into the SLA for the benefit of Sony and Sony’s customers,

  including Samsung.1 The SLA provides a broad license to Imperium’s portfolio of

  imaging patents and covers Sony-manufactured components that Sony customers,

  including Samsung, purchase to incorporate into their own products. Many well-

  known Samsung phones and tablets use licensed Sony image sensors.

        The SLA includes comprehensive protections for Sony customers.          In

  particular, Imperium extended the SLA’s broad license, release, and covenant-not-

  to-assert provisions to “Licensee Third Parties” for “Covered Third Party

  Products.” Imperium agreed that Licensee Third Parties may plead the SLA “

  1
    Samsung’s Appendix of Exhibits, filed herewith, contains all exhibits to this
  brief. Pinpoint citations to these exhibits appear as A____. The SLA appears at
  A003-23.

                                         1
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 8 of 31 PageID #: 1641




                                               ” A005-06 (§ 2.3). Consistent with this

  provision, SLA § 2.6 permits “customers and suppliers of Licensee [i.e., Sony]” to

  obtain judicial recourse if Imperium “seeks a legal remedy in violation” of the

  covenant not to assert. A006.

        The SLA also includes a mandatory forum selection clause giving this Court

  “exclusive jurisdiction” over “all disputes and litigation regarding [the SLA], its

  construction[,] and matters connected with its performance” and “any

  disputes…arising with respect to the subject matter of this Agreement.” A012

  (§ 6.5). Under Federal Circuit precedent, patent infringement claims relating to

  patents licensed under the SLA are “connected with its performance” and “arise[e]

  with respect to the subject matter” of the SLA, and must be brought here. Notably,

  Imperium explicitly waived any challenge to this jurisdiction. A012 (§ 6.5).

        Samsung filed this case in 2015 seeking damages after Imperium breached

  the SLA by pursuing patent infringement litigation against Samsung in Texas.

  That litigation ended in Samsung’s favor in 2019, but throughout that case,

  Imperium maintained infringement allegations that violated the SLA. Imperium

  has breached the SLA again by filing new infringement claims at the ITC based on


                                           2
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 9 of 31 PageID #: 1642




  licensed patents against Samsung, accusing Samsung products that, once again,

  contain licensed Sony image sensors. Under binding precedent and the SLA’s

  plain language, this Court should issue a preliminary injunction barring Imperium

  from pursuing those infringement claims outside of this Court, which has

  “exclusive jurisdiction” over them. 2

        All preliminary injunction factors decisively favor Samsung.          Most

  importantly, Samsung can show a strong likelihood that (1) Imperium’s ITC

  infringement allegations target Samsung products covered by the SLA, (2) the

  SLA requires those claims to be litigated in this Court, and (3) Samsung will

  prevail on its breach-of-contract claim. A preliminary injunction is necessary to

  prevent the irreparable harm Samsung would face from defending licensed

  products from possible exclusion from importation in a forum not contemplated by

  the SLA. Imperium will face no particular hardship from complying with its

  promise to litigate in this Court, and enforcing forum selection clauses is

  undoubtedly in the public interest.

  I.    NATURE AND STAGE OF PROCEEDINGS

        Samsung filed its Complaint for breach of the SLA based on Imperium’s

  unsuccessful assertion of certain patents against Samsung in Texas. See Second


  2
    Imperium filed other claims at the ITC that are not subject to the SLA, such as
  trade secret claims and patent infringement claims against non-licensed products.
  Samsung does not seek to enjoin Imperium from pursuing those claims.

                                          3
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 10 of 31 PageID #: 1643




   Amended and Supplemental Complaint (“SASC”), D.I. 63. On March 2, 2020, the

   Court denied Imperium’s motion to dismiss. D.I. 88. Discovery is due to be

   complete on February 1, 2021, and dispositive motions are due on March 8, 2021.

   D.I. 101 at 2, 7. 3

   II.    SUMMARY OF ARGUMENT

          1.     The Court should enjoin Imperium from participating in the ITC

   investigation with respect to patent infringement assertions involving Samsung

   products licensed under Imperium’s patents. The SLA gives Samsung a “complete

   defense” to infringement claims against Samsung products that incorporate Sony

   image sensors.

          2.     The SLA includes an expansive, mandatory forum selection clause

   giving this Court “exclusive jurisdiction” over the infringement claims Imperium

   filed at the ITC.

          3.     Samsung is likely to prevail in showing that this dispute must be

   brought in this Court and that Imperium breached the SLA by pursuing

   infringement claims in the ITC.

          4.     The other preliminary injunction factors also favor Samsung.


   3
     After denial of its second motion to transfer to E.D. Texas (D.I. 89), Imperium
   filed a third transfer motion (D.I. 100) on May 11, 2020. Samsung opposed,
   including in part because Imperium recently revealed it has been a Delaware
   corporation named Pictos Technologies, Inc. since April 2018. D.I. 107 at 2-3.
   That third motion is pending.

                                            4
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 11 of 31 PageID #: 1644




   III.   STATEMENT OF FACTS
          A.    The Sony License Agreement

                1.    Sony Pays Imperium for a Broad License to Protect Its
                      Customers, Including Samsung

          In 2011, Imperium asserted five imaging patents against mobile phones sold

   by Sony Mobile. See A003 (1st Recital). Sony Mobile eventually settled and, with

   its parent Sony Corporation, entered into the SLA with Imperium. Id.

          In 2011, Sony Mobile’s mobile phone U.S. market share was small. See

   A024-32, A033-38. Sony Corporation, however, was (and remains) a significant

   supplier of image sensors, including to Samsung. See A039-41, A042-A48. Sony

   Corporation was not a party to the lawsuit, but it became a party to the SLA so it

   could receive a license and release for image sensors and other components that it

   sells to customers for use in their own devices. As detailed below, the SLA’s

   terms are clear on their face and provide comprehensive protection for Sony’s

   customers. Related evidence confirms that protecting Sony customers—including

   Samsung, named specifically in the SLA—was a primary consideration for Sony.

          The SLA’s recitals expressly state that the parties discussed

                                                   but that



   A003 (Recitals 2 & 4), A007 (§ 3.1).         This aligns with contemporaneous

   communications—although Imperium’s suit was limited to Sony Mobile’s phones,


                                           5
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 12 of 31 PageID #: 1645




   an internal Imperium email reflects that

                A049. Imperium emails also indicate that



                                                                  A051-52.

         The parties

                               A054, A075, A079.

                       SLA § 2.8, which makes clear that a “purchaser or end-user of a

   Sony imaging sensor is not an Excluded Party with respect to that Sony imaging

   sensor.” A079.

         The SLA contains broad licensing, release, and covenant-not-to-assert

   provisions for Sony customers with respect to Imperium’s imaging patents.

   Section 2.1 (A005) grants Sony’s customers “a fully paid up…irrevocable license”

   to make and sell “Covered Third Party Products”:

            Licensee Third Parties are licensed under this Agreement if and
            only to the extent they manufacture, repair, maintain, support,
            provide, distribute, sell, offer for sale, export, use, or otherwise
            dispose of Licensed Products and Covered Third Party Products
            with respect to such Licensed Products or Covered Third Party
            Products.

         The definition of “Licensed Products” includes the Sony image sensors sold

   to Samsung for use in its products. A004. To avoid doubt, the SLA makes clear

   that Licensed Products remain licensed even in the hands of Sony’s customers, like

   Samsung.    See A006 (§ 2.4) (“Each Licensed Product…shall remain licensed

                                            6
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 13 of 31 PageID #: 1646




   regardless of any subsequent transfers of such Licensed Product….”); see also

   A006-07 (§ 2.8) (providing that Third Party rights under the license “extend to the

   provision of goods and the exploitation of goods provided by…Licensee [Sony]”).

   Indeed,

                                        A100 (247:9-16).

           The SLA’s definition of “Covered Third Party Products” also covers

   Samsung products using Sony image sensors:

           “Covered Third Party Products” means (i) Third Party products or
           services designed and marketed to operate in conjunction with or
           offered for sale or sold via a Licensed Product; or (ii) Third Party
           Products or services that when running, using, operating within, or
           otherwise benefiting from the functionality of a Licensed Product is
           covered by any claim of the Licensed Patents.

   A004.

           In keeping with its license obligations, Imperium promised not to sue Sony

   customers, like Samsung, based on Licensed Products or Covered Third Party

   Products:

           [Imperium covenants] not to directly or indirectly, anywhere in the
           world, assert, make any claim, commence, or prosecute any lawsuit,
           action, or proceeding for infringement against any entity for
           infringement of the Licensed Patents with respect to Licensed
           Products or Covered Third Party Products….

   A006 (§ 2.6). Imperium further promised “not to rely on any Licensed Product or

   the exploitation thereof…to satisfy any element of any claim of the Licensed

   Patents.” Id.


                                            7
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 14 of 31 PageID #: 1647




          Imperium also agreed that “Licensee Third Parties are licensed…to the

   extent they manufacture…sell [or] offer for sale…Licensed Products and Covered

   Third Party Products” (A005 (§ 2.1)), and Imperium released “Licensee Third

   Parties” from all liability for selling “Covered Third Party Products” (A005

   (§ 2.2)).

          To give these provisions even more bite, Imperium agreed that if it “seeks a

   legal remedy in violation of” the covenant not to assert, it “shall reimburse

   Licensee, and customers…of Licensee, for all reasonable costs, fees, and damages

   caused or incurred in connection with the violation.” A006 (§ 2.6).

          Samsung is an SLA third-party beneficiary based on “its purchase and use of

   Sony image sensors.” SASC ¶ 66. Although the SLA disclaims third-party rights

   “except as expressly provided,” A012 (§ 6.7), the SLA expressly excludes from its

   definition of “Excluded Party” any “Licensee Third Parties with respect to

   Licensed Products or Covered Third Party Products,” A006-07 (§ 2.8). Indeed,

   language                                          confirms that “a purchaser...of a

   Sony imaging sensor [e.g., Samsung] is not an Excluded Party with respect to that

   Sony imaging sensor.” A006-07 (§ 2.8).

                2.    The SLA                                  to Protect Licensee
                      Third Parties

          Confirming the broad protections for Sony customers, Imperium agreed to

   an expansive provision permitting a Licensee Third Party, like Samsung, to invoke


                                            8
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 15 of 31 PageID #: 1648




   the SLA                           , and as a                                  against

   proceedings in any conceivable venue:




   A005-06 (§ 2.3).

                3.      The SLA Mandates Delaware as the Exclusive Forum
         The SLA’s mandatory forum selection clause (the “FSC”) unambiguously

   gives Delaware “exclusive jurisdiction” over “all disputes and litigation regarding

   [the] Agreement, its construction and matters connected with its performance” and

   “any disputes…arising with respect to the subject matter of this Agreement”:

         Licensor and Licensee agree (a) that all disputes and litigation
         regarding this Agreement, its construction and matters connected with
         its performance be subject to the exclusive jurisdiction of the state and
         federal courts located in Delaware (the “Court”), and (b) to submit
         any disputes, matters of interpretation, controversies, or enforcement
         actions arising with respect to the subject matter of this Agreement
         exclusively to the Court. The Parties hereby waive any challenge to
         the jurisdiction or venue of the Court over these matters.

   A012 (§ 6.5).      Notably,

                            give this Court (and not Texas) “exclusive jurisdiction.”

   See A084. As explained below, Federal Circuit precedent makes clear that patent

   infringement suits are subject to such clauses.


                                             9
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 16 of 31 PageID #: 1649




         B.    Imperium Breaches the SLA Again by Accusing Licensed
               Products of Infringement in the ITC

         After extinguishing all possible appeals from its loss in the Texas litigation,

   on September 25, 2020, Imperium filed a complaint with the ITC, alleging in part

   that Samsung’s products infringe four patents licensed by the SLA (the “ITC

   Asserted Patents”) and requesting that the ITC institute an ITC investigation.

   A103-48. On October 22, 2020, Imperium amended its Complaint to try to cure

   defects in the complaint, substitute an asserted patent, and accuse additional

   Samsung products of infringement. A149-204 (First Amended ITC Complaint

   (“ITC FAC”)).

         On October 23, 2020, pursuant to SLA § 2.6, Samsung notified Imperium

   that its ITC complaint breached the SLA, and demanded that Imperium withdraw

   that complaint to the extent it implicates SLA-licensed products.          A205-06.

   Imperium declined. A207-08. Samsung responded to explain its positions further.

   A209-10. Imperium did not reply.

         On November 25, 2020, the ITC instituted Imperium’s requested

   investigation. See 85 Fed. Reg. 77,238-39 (Dec. 1, 2020) (copy submitted at

   A212-13). The four asserted patents are directed to features and functionality of

   image sensors, such as those purchased by Samsung from Sony. A169-70 (ITC




                                           10
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 17 of 31 PageID #: 1650




   FAC ¶¶ 45-47). 4 These patents are licensed under the SLA. A018-19. The ITC

   FAC accuses certain flagship Samsung products that incorporate Sony image

   sensors, such as the Samsung Galaxy S10+ and Galaxy S8, of infringing the ITC

   Asserted Patents. See A168-69 (¶ 41). 5

           After receiving the ITC’s institution decision, Samsung promptly prepared

   this motion. 6

   IV.     ARGUMENT
           A.       Governing Law and Legal Standard

           Injunctions related to ITC proceedings arise “from substantive issues in an

   area of law within the unique jurisdiction” of the Federal Circuit, and are subject to

   its appellate jurisdiction and governed by its precedent. Texas Instruments Inc. v.

   Tessera, Inc., 231 F.3d 1325, 1328 (Fed. Cir. 2000). A district court can enjoin a

   party “from participating in…ITC proceedings” because of a binding forum

   selection clause. Id. at 1332. Such injunctions are appropriate provided they hold

   a party to its contractual obligations and do not purport to enjoin the ITC itself.

   See id.; Gen. Protecht Grp., Inc. v. Leviton Mfg. Co., 651 F.3d 1355, 1365-66 (Fed.

   4
       Imperium brought the ITC FAC under its new name, “Pictos Technologies, Inc.”
   5
     A complete list of products with Sony image sensors accused of infringement in
   the ITC FAC appears at A002.
   6
     Samsung did not seek this Court’s intervention earlier because it was possible the
   ITC might decline to institute proceedings, rendering this motion moot. In the near
   future, Samsung will seek leave to file an amended complaint to incorporate
   allegations related to Imperium’s further breach of the SLA.

                                             11
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 18 of 31 PageID #: 1651




   Cir. 2011) (enjoining party from participating in ITC proceedings based on forum

   selection clause).

         In Texas Instruments, the Federal Circuit held that the standard preliminary

   injunction test controls whether to enjoin a party from participating in ITC

   proceedings—i.e., whether there is: (1) a reasonable likelihood of success on the

   merits; (2) irreparable harm; (3) a balance of hardships in movant’s favor; and (4) a

   public interest in favor of the injunction. 231 F.3d at 1329. The Third Circuit

   standard is substantively identical. Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700,

   708 (3d Cir. 2004).

         B.     Samsung Is Likely To Succeed on the Merits
                1.       The SLA Is a                             to Imperium’s
                         ITC Infringement Allegations Against Samsung Products
                         That Include Sony Image Sensors

         Imperium asserts in the ITC that Samsung has infringed the ITC Asserted

   Patents. A169-70 (¶ 45). As discussed above, Samsung products that incorporate

   Sony image sensors are licensed to these patents under the SLA. The SLA’s

   express terms give Samsung a                                    to any infringement

   claims brought by Imperium against those products. A005-06 (§ 2.3).

         Samsung is an intended third-party beneficiary under the SLA and may

   assert its protections. See Insituform of N. Am. v. Chandler, 534 A.2d 257, 268-69

   (Del. Ch. 1987); see also Triple C Railcar Serv., Inc. v. City of Wilmington, 630



                                            12
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 19 of 31 PageID #: 1652




   A.2d 629, 633 (Del. 1993) (third party “may enforce a contractual promise in [its]

   own right and name if the contract has been made for [its] benefit”). There can be

   no real dispute that Sony entered into the SLA in large part for the benefit of Sony

   customers like Samsung, given the many provisions in the SLA that give Sony

   customers—third parties to the SLA—rights on which to rely when they

   incorporate licensed Sony products into their own products.

         The SLA acknowledges



                                                        precisely because the parties

   intended for the SLA’s benefits to flow to Sony customers. A003, A007 (Recitals

   2 & 4, and § 3.1). Imperium, moreover, knew



                     . A051-52 (           emails); see A099, A101 (221:13 – 222:7,

   264:6-12) (transcript of 30(b)(6) deponent).

         Indeed, if Sony had not ensured that its customers had the right to sell

   products with Sony image sensors, Sony’s own right to sell its image sensors

   would be meaningless.      “[I]t is unlikely that [a manufacturer] would have

   contracted for the right to manufacture and sell a product knowing that its

   customers would be unable to use the product that it sold them….” Jacobs v.

   Nintendo of Am., Inc., 370 F.3d 1097, 1101 (Fed. Cir. 2004).


                                           13
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 20 of 31 PageID #: 1653




         Critically, the Samsung products accused in the ITC that include Sony image

   sensors qualify as “Covered Third Party Products” under the SLA. “Covered Third

   Party Products” are third party products either (1) “designed and marketed to

   operate in conjunction with or offered for sale or sold via a Licensed Product” or

   (2) “that when running, using, operating within, or otherwise benefiting from the

   functionality of a Licensed Product [are] covered by any claim of the Licensed

   Patents.” A004.

         Under the first alternative, Samsung’s products that incorporate a Sony

   image sensor are “designed and marketed to operate in conjunction with…a

   Licensed Product”—i.e., the Sony image sensor. See A226-41 (¶¶ 98-118) (report

   of Samsung expert Kenneth Parulski).

         Under the second alternative, Imperium’s own allegations in the ITC

   establish that the Samsung products it accuses are licensed. The ITC requires that

   Imperium show investments in a “domestic industry” for the patented technology,

   which Imperium argues is demonstrated by its licensing of the asserted patents to

   Sony, who then produces the IMX series of image sensors. A184 (ITC FAC

   ¶ 110). Imperium asserts that Sony’s “IMX series of CMOS imaging sensors”

   practice the ITC Asserted Patents.     Id.   Notably, Samsung incorporates IMX

   sensors into the products Imperium accuses of infringement. Compare A184 and

   A197-204 (ITC FAC ¶ 110 and Ex. 38) (relying on Sony’s IMX series of image


                                           14
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 21 of 31 PageID #: 1654




   sensors) with A002 (identifying accused products with Sony image sensors).

   Imperium’s own allegations therefore mean that Samsung’s products incorporating

   IMX sensors are “Covered Third Party Products” because, “when running, using,

   operating within, or otherwise benefiting from the functionality of a Licensed

   Product[, they are allegedly] covered by [a] claim of the Licensed Patents.”

         Because the accused Samsung products that incorporate Sony image sensors

   are Covered Third Party Products, they are licensed, and Imperium covenanted not

   to assert infringement claims against them. Imperium agreed that “Licensee Third

   Parties are licensed…to the extent they manufacture…sell…[or] offer for

   sale…Covered Third Party Products.”           A005 (SLA § 2.1).      Imperium also

   covenanted “not to directly or indirectly, anywhere in the world, assert, make any

   claim, commence, or prosecute any lawsuit, action, or proceeding for infringement

   against any entity for infringement of the Licensed Patents with respect to

   Licensed Products or Covered Third Party Products.” A006 (SLA § 2.6). Third-

   party beneficiary Samsung, therefore, has the right under SLA § 2.3 (A005-06) to

   plead the SLA

           Imperium’s ITC complaint.

                2.    Samsung Is Likely to Prevail on a Claim for Breach of
                      Contract Against Imperium for Again Violating the SLA

         The SLA is not just a defense against Imperium’s new infringement claims;

   it is also the basis for a claim for breach of contract. Samsung is likely to succeed


                                            15
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 22 of 31 PageID #: 1655




   in showing that Imperium breached the SLA by filing its infringement claims at the

   ITC. The elements of breach of contract under Delaware law (which applies per

   SLA § 6.5 (A012)) are: “first, the existence of the contract, whether express or

   implied; second, the breach of an obligation imposed by that contract; and third,

   the resultant damage to the plaintiff.” VLIW Tech., LLC v. Hewlett-Packard Co.,

   840 A.2d 606, 612 (Del. 2003). For essentially the same reasons discussed above

   in Section IV.B.1, Imperium breached the SLA, including the covenant-not-to-

   assert (A006 (§ 2.6)), by claiming infringement at the ITC by Samsung products

   that incorporate Sony image sensors. Thus, Samsung is likely to succeed on a

   claim for breach of contract.

                3.    This Court Is the Exclusive Forum for All Disputes
                      Concerning the SLA, Including Imperium’s ITC
                      Infringement Claims

          Because Imperium alleges infringement by Samsung products licensed

   under the SLA, those claims are subject to this Court’s exclusive jurisdiction and

   cannot be brought in the ITC. Under the FSC’s plain language, “all disputes and

   litigation regarding [the SLA], its construction and matters connected with [the

   SLA’s] performance [are] subject to the exclusive jurisdiction of” this Court. A012

   (§ 6.5).   Imperium likewise agreed to “submit any disputes, matters of

   interpretation, controversies, or enforcement actions arising with respect to the

   subject matter of [the SLA] exclusively to” this Court. Id.



                                            16
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 23 of 31 PageID #: 1656




         Imperium’s assertion of licensed patents and Samsung’s invocation of the

   SLA as a defense, whether viewed as “disputes,” “litigation,” “controversies,” or

   “enforcement actions” easily fall within the FSC’s broad terms. See, e.g., Texas

   Instruments, 231 F.3d at 1330-31 (“section 337 proceedings at the ITC are

   recognized as litigation”). In two cases with facts that closely parallel the present

   circumstances, the Federal Circuit held that analogous forum selection clauses in

   licenses covered claims of patent infringement improperly brought in the ITC. 7

         In Texas Instruments, the Federal Circuit vacated the denial of a preliminary

   injunction against a party’s continued participation in ITC proceedings, holding

   that a license’s forum selection clause “require[d] any litigation, including ITC

   proceedings…to occur in the State of California.” 231 F.3d at 1326; see also id. at

   1332 (party “breached…the license agreement by bringing an action…at the ITC”

   rather than in bargained-for forum).

         The license agreement in Texas Instruments provided that disputes that

   “arise from, under, out of or in connection with the Agreement” shall be brought in

   California.   221 F.3d at 1327.        The Federal Circuit held that this provision

   extended to patent infringement disputes, observing: “[P]atent infringement
   7
    Other courts have reached the same conclusion when presented with similar facts.
   See, e.g., Tessera, Inc. v. Advanced Micro Devices, Inc., No. C-05-4063-CW, 2007
   WL 3232441, at *4-6 (N.D. Cal. Nov. 1, 2007); Qualcomm Inc. v. Broadcom
   Corp., No. 05CV1662-B, 2006 WL 8455598, at *5-6 (S.D. Cal. Feb. 13, 2006);
   Ciena Corp v. Nortel Networks Inc., No 2:05-CV-14, 2005 WL 1189881, at *3-7
   (E.D. Tex. May 19, 2005).

                                              17
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 24 of 31 PageID #: 1657




   disputes do arise from license agreements. There may be an issue, as here, of

   whether certain goods are covered by the licensed patents….Thus, the governing

   law clause in the present case, as in any patent license agreement, necessarily

   covers disputes concerning patent issues.” Id. at 1331 (citations omitted). The

   Court found that, because patent infringement claims “arise” under the agreement,

   they must be brought in the specified jurisdiction. Here, Imperium’s infringement

   claims relating to products with Sony sensors “aris[e] with respect to the subject

   matter of” the SLA and must be brought in Delaware.

         Similarly, in General Protecht, the Federal Circuit applied Texas

   Instruments to affirm a preliminary injunction that enjoined a patentee from

   proceeding with an infringement action in the ITC in view of a forum selection

   clause in a settlement agreement. 651 F.3d at 1363-66. That clause provided that

   “[a]ny dispute between the Parties relating to or arising out of this [Agreement]

   shall be prosecuted exclusively in the United States District Court for the District

   of New Mexico.” Id. at 1358. Imperium likewise agreed to this Court’s exclusive

   jurisdiction in the FSC for claims arising with respect to the subject matter of the

   SLA and, accordingly, its ITC claims should have been brought here.

         C.    Absent a Preliminary          Injunction,    Samsung      Will   Suffer
               Irreparable Harm

         Samsung will be irreparably harmed if the Court does not issue a

   preliminary injunction barring Imperium’s efforts to litigate infringement claims


                                           18
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 25 of 31 PageID #: 1658




   outside of this Court’s exclusive jurisdiction. As in General Protecht, which

   affirmed a finding of irreparable harm, Samsung will incur “expenses involved in

   defending the ITC proceeding,” in a forum that Imperium “had already bargained

   away,” and the FSC “would be reduced to a nullity.” 651 F.3d at 1363-65.

         It is well established in Federal Circuit precedent that “[p]rice erosion, loss

   of goodwill, damage to reputation, and loss of business opportunities are all valid

   grounds for finding irreparable harm.” Celsis In Vitro, Inc. v. CellzDirect, Inc.,

   664 F.3d 922, 930 (Fed. Cir. 2012). Samsung would face precisely those forms of

   irreparable injury without an injunction.     That is especially true because the

   remedy at the ITC is total exclusion of the accused licensed products from the U.S.

   market. See 19 U.S.C. § 1337(d)-(e). “There is a high likelihood that even a

   temporary ban on imports would disrupt” Samsung’s business and “damage

   relations with [its] customers,” and those “harms cannot readily be quantified, and

   thus are irreparable.”   Tessera, 2007 WL 3232441, at *6.           Additionally, if

   Imperium succeeds at the ITC, it will not be required to post a bond as a

   requirement for the ITC to issue an exclusion order. Thus, if the exclusion order is

   wrongly issued by the ITC, Imperium will be unable to compensate Samsung for

   any damages.

         The risk of significant irreversible harm is further heightened because

   Imperium has accused flagship Samsung mobile and tablet products. A168-69


                                           19
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 26 of 31 PageID #: 1659




   (ITC FAC ¶ 41). A majority of those products incorporate Sony sensors, A002,

   and they are important to Samsung’s business. Indeed, over the last 5 years,

   Samsung has averaged around 30% of U.S. smartphone sales. A243. The smart

   phone market is highly competitive, and the top players (like Samsung) must

   constantly try to stay ahead of the competition and maintain brand loyalty. A244-

   48. An exclusion of Samsung phones (including flagship models) under these

   circumstances would jeopardize Samsung’s brand loyalty and cause grave damage

   to Samsung’s business and marketplace goodwill. Ground lost to other mobile

   phone makers would be difficult to recover and impossible to quantify, which is

   precisely the form of irreparable harm that justifies an injunction. See Celsis, 664

   F.3d at 930; Tessera, 2007 WL 3232441, at *6.

         D.    The Balance of Hardships Favors Samsung

         Imperium will suffer no prejudice or hardship from being held to its

   promises. Imperium is a non-practicing entity, sells no products, and does not

   compete with Samsung (or anyone else). And an injunction will simply enforce

   the status quo, see Kos Pharms., 369 F.3d at 708, by requiring Imperium to comply

   with its own commitment to litigate issues arising under the SLA in the “exclusive

   forum” that agreement designates. The Federal Circuit held in General Protecht

   that this consideration favored an injunction: “Having contracted for a specific

   forum, Leviton should not be heard to argue that the enforcement of the contract



                                           20
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 27 of 31 PageID #: 1660




   into which it freely entered would cause hardship.” 651 F.3d at 1365. So too here.

   Imperium freely entered into the SLA, which requires it to litigate patent

   infringement claims in this Court, not the ITC.

         Moreover, no exigent circumstance or urgency weighs in favor of permitting

   Imperium to pursue its claims at the ITC. The ITC proceeding is still in its early

   stages, and any delay that might result from requiring Imperium to pursue its

   claims in this Court pales in comparison with Imperium’s own substantial delay in

   bringing the ITC case, which includes claims that Imperium reasonably could have

   brought at the same time as the Texas action.

         E.     The Public Interest Favors an Injunction
         The public interest favors bringing any litigation to the “exclusive

   jurisdiction” required by the SLA. The Supreme Court has repeatedly affirmed

   that “[t]he enforcement of valid forum-selection clauses…furthers vital interests of

   the justice system.” Atl. Marine Constr. Co. v. U.S. Dist. Ct. of the W. Dist. of

   Tex., 571 U.S. 49, 63 (2013) (cleaned up). The Federal Circuit reached a similar

   conclusion in General Protecht, holding “[t]here is no public interest served by

   excusing a party’s violation of its previously negotiated contractual undertaking to

   litigate in a particular forum.” 651 F.3d at 1366. Additionally, Imperium’s ITC

   allegations suggest that it is forum shopping, launching a de facto collateral attack

   on the Federal Circuit’s 2019 ruling. See A165 (¶ 28) (describing ITC FAC as



                                            21
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 28 of 31 PageID #: 1661




   based “on nearly the same patents” as its earlier case).      The public interest

   disfavors forum shopping. E.g., Hanna v. Plumer, 380 U.S. 460, 467-68 (1965). 8

         Imperium agreed in the SLA to have this Court address any issues relating to

   the SLA. It is contrary to the public interest to permit Imperium to ignore its

   contractual obligations to use the resources of a government agency (like the ITC)

   to decide patent infringement claims and license applicability that Imperium

   agreed should be decided by this Court.

                                   CONCLUSION

         Samsung respectfully requests that the Court grant its Motion for a

   Preliminary Injunction and that the Court order a minimal bond. See Fed. R. Civ.

   P. 65(c); Sprint Commc’ns Co. L.P. v. CAT Commc’ns Int’l, Inc., 335 F.3d 235,

   240 (3d Cir. 2003).




   8
     Imperium’s Third Motion to Transfer, asking the Court to transfer this case to
   Texas even though the dispute was last active there years ago, raises the same
   concerns. See D.I. 107 at 19-20.

                                             22
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 29 of 31 PageID #: 1662




                                         /s/ John W. Shaw
                                         John W. Shaw (No. 3362)
                                         Andrew E. Russell (No. 5382)
                                         SHAW KELLER LLP
   OF COUNSEL:                           I.M. Pei Building
   Jesse J. Jenner                       1105 North Market Street, 12th Floor
   Steven Pepe                           Wilmington, DE 19801
   Kevin J. Post                         (302) 298-0700
   Alexander E. Middleton                jshaw@shawkeller.com
   ROPES & GRAY LLP                      arussell@shawkeller.com
   1211 Avenue of the Americas           Attorneys for Plaintiff Samsung
   New York, NY 10036                    Electronics Co., Ltd.
   (212) 596-9000

   Samuel L. Brenner
   ROPES & GRAY LLP
   Prudential Tower
   800 Boylston Street
   Boston, MA 02199
   (617) 951-7000

   Jonathan R. Ference-Burke
   Kathryn C. Thornton
   ROPES & GRAY LLP
   2099 Pennsylvania Ave., NW
   Washington, DC 2006-6807
   (202) 508-4600

   Dated: December 22, 2020




                                        23
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 30 of 31 PageID #: 1663




                         CERTIFICATION OF COMPLIANCE

         I hereby certify that this brief complies with the word count limitations of

   this Court’s standing scheduling order because this brief contains 4,999 words.

   This brief complies with the type and font limitations of this Court’s standing

   scheduling order because it has been prepared in a proportionally spaced typeface

   using Microsoft Word 2016 in 14-point Times New Roman font.


                                           /s/ John W. Shaw
   OF COUNSEL:                             John W. Shaw (No. 3362)
   Jesse J. Jenner                         Andrew E. Russell (No. 5382)
   Steven Pepe                             SHAW KELLER LLP
   Kevin J. Post                           I.M. Pei Building
   Alexander E. Middleton                  1105 North Market Street, 12th Floor
   ROPES & GRAY LLP                        Wilmington, DE 19801
   1211 Avenue of the Americas             (302) 298-0700
   New York, NY 10036                      jshaw@shawkeller.com
   (212) 596-9000                          arussell@shawkeller.com
                                           Attorneys for Plaintiff Samsung
   Samuel L. Brenner                       Electronics Co., Ltd.
   ROPES & GRAY LLP
   Prudential Tower
   800 Boylston Street
   Boston, MA 02199
   (617) 951-7000

   Jonathan R. Ference-Burke
   Kathryn C. Thornton
   ROPES & GRAY LLP
   2099 Pennsylvania Ave., NW
   Washington, DC 2006-6807
   (202) 508-4600

   Dated: December 22, 2020
Case 1:15-cv-01059-CFC-CJB Document 134 Filed 12/29/20 Page 31 of 31 PageID #: 1664




                               CERTIFICATE OF SERVICE

         I, John W. Shaw, hereby certify that on December 22, 2020, this document

   was served on the person listed below in the manner indicated:

   BY EMAIL
   Joelle E. Polesky                         Gregory L. Ewing
   STRADLEY RONON                            POTOMAC LAW GROUP, PLLC
   1000 N. West Street, Suite 1200           1300 Pennsylvania Avenue, NW
   Wilmington, DE 19801                      Washington, DC 20004
   (302) 295-3805                            (202) 204-3005
   jpolesky@stradley.com                     gewing@potomaclaw.com


                                             /s/ John W. Shaw
                                             John W. Shaw (No. 3362)
                                             Andrew E. Russell (No. 5382)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
                                             Wilmington, DE 19801
                                             (302) 298-0700
                                             jshaw@shawkeller.com
                                             arussell@shawkeller.com
                                             Attorneys for Plaintiff Samsung
                                             Electronics Co., Ltd.
